Case 2:10-cr-20137-LJM-RSW ECF No. 549 filed 08/28/20             PageID.6997      Page 1 of 12



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

  UNITED STATES OF AMERICA,

         Plaintiff,                                Case No. 10-cr-20137
                                                   Honorable Laurie J. Michelson
  v.

  DAJUAN LAMARR WREN,

         Defendant.


       OPINION AND ORDER GRANTING EMERGENCY MOTION FOR
                   COMPASSIONATE RELEASE [539]


        Da’Juan Wren has served approximately 70 percent of his 188-month sentence for

 heroin and marijuana distribution and for being a felon in possession of a firearm. He wants

 to be released now because of the COVID-19 pandemic. He claims he is particularly

 vulnerable to COVID-19 because he suffers from obesity and is showing signs of

 hypertension and prediabetes and is currently housed at FCI Elkton, a facility with a serious

 outbreak. For the reasons discussed below, Wren’s motion is granted.

                                              I.

        Wren was indicted for his role in Michael Cathey’s drug organization after a wiretap

 implicated Wren and a search warrant lead to seizure of drug paraphernalia and ledgers,

 ammunition, and a firearm from Wren’s home and automobile. (ECF No. 539,

 PageID.6530.) Wren was charged with conspiracy to possess with intent to distribute and

 to distribute heroin and marijuana; he was also charged with being a felon in possession of
Case 2:10-cr-20137-LJM-RSW ECF No. 549 filed 08/28/20              PageID.6998      Page 2 of 12



 a firearm and ammunition. (ECF No. 3.) Wren was ultimately convicted on both counts by

 a jury. (ECF No. 178.) Wren was originally sentenced to 216 months (ECF No. 323,

 PageID.3403), but his sentence was later lowered to 188 months (about 15.7 years)

 following an amendment to the sentencing guidelines. (ECF No. 519.) Wren’s counsel

 calculates that Wren has served approximately 70 percent of his sentence. (ECF No. 539,

 PageID.6531.) He is scheduled to be released on May 3, 2025. See Find an Inmate, Bureau

 of Prisons, https://www.bop.gov/inmateloc/ (last visited August 19, 2020).

        Wren, who is 43 years old and is currently incarcerated at FCI Elkton (ECF No.

 539, PageID.6531), is now seeking a sentence reduction under 18 U.S.C. § 3582. Wren is

 classified as severely obese, with a BMI of 44. (See ECF No. 539, PageID.6543.) Wren

 was also apparently told by a nurse in May 2020 that his blood-pressure and blood-sugar

 results showed he was trending toward hypertension and prediabetes.1 (Id. at

 PageID.6544.) Wren is worried about being infected with the highly contagious COVID-

 19. The virus causes a respiratory disease that can result in serious illness or death. The

 Centers for Disease Control and Prevention (CDC) have identified persons with certain

 medical conditions, regardless of age, as being at increased risk for severe illness from

 COVID-19, including those with obesity, defined as having a BMI of 30 or higher. See




        1
          Wren’s blood sugar was 123 mg/dl on May 26, 2020. A blood sugar level of 126 mg/dl
 or higher indicates type 2 diabetes. See Prediabetes, The Mayo Clinic, https://perma.cc/F2RZ-
 VUX7. Wren’s blood pressure was recorded as 143/84 and 134/79. Although these readings are
 somewhat elevated, they are limited to two readings and Wren has not been diagnosed with
 hypertension. Hypertension is typically diagnosed only after consistently high blood pressure
 readings on multiple occasions. See High Blood Pressure, National Institute of Health, National
 Heart, Lung, and Blood Institute, https://perma.cc/G5SQ-4QG8.
                                               2
Case 2:10-cr-20137-LJM-RSW ECF No. 549 filed 08/28/20             PageID.6999     Page 3 of 12



 People of Any Age with Underlying Medical Conditions, Centers for Disease Control and

 Prevention, https://perma.cc/7BQG-Z2R3. And hypertension may also increase the risk for

 serious illness from COVID-19. Id.

        The CDC has also issued guidance acknowledging that detention facilities

 “present . . . unique challenges for control of COVID-19 transmission among

 incarcerated/detained persons, staff, and visitors.” Interim Guidance on Management of

 Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities, Centers

 for Disease Control and Prevention, https://perma.cc/W3JW-4UQX20. These include “low

 capacity for patient volume, insufficient quarantine space, insufficient on-site medical

 staff, highly congregational environments, inability of most patients to leave the facility,

 and limited ability of incarcerated/detained persons to exercise effective disease prevention

 measures (e.g., social distancing and frequent handwashing).” United States v. Kennedy,

 No. 18-20315, 2020 WL 1493481, at *2 (E.D. Mich. Mar. 27, 2020). As the Sixth Circuit

 has summarized, the “COVID-19 virus is extremely contagious and conditions favor its

 more rapid transition in detention or correctional facilities.” United States v. You, No. 20-

 5390, 2020 WL 3867419, at *1 (6th Cir. Apr. 22, 2020) (order).

        FCI Elkton was previously the site of a particularly bad outbreak: 978 inmates at

 the facility have tested positive since the start of the pandemic and nine have died. See

 COVID-19, Bureau of Prisons, https://perma.cc/9Q7Z-PVE7. Although a district court in

 Ohio ordered Elkton to take further measures to control the outbreak and to release the

 most vulnerable inmates on April 22, 2020, see Wilson v. Williams, No. 4:20-00794, 2020

 WL 1940882 (N.D. Ohio Apr. 22, 2020), the Sixth Circuit has since vacated the

                                              3
Case 2:10-cr-20137-LJM-RSW ECF No. 549 filed 08/28/20           PageID.7000     Page 4 of 12



 preliminary injunction, see Wilson v. Williams, 961 F.3d 829 (6th Cir. 2020). The Sixth

 Circuit concluded that as of April 22, 2020, the BOP had “responded reasonably to the

 known, serious risks posed by COVID-19.” Wilson, 961 F.3d at 840. A declaration by the

 executive assistant/acting associate warden at Elkton, Andrea Burnside, filed in the Wilson

 case details the methods Elkton staff are using to combat COVID-19 in the facility. See

 United States v. Brant, No. 18-20155, 2020 WL 3605282, at *4 (E.D. Mich. July 2, 2020).

 Prisoners who test positive are being isolated for at least 14 days, and Elkton is also

 quarantining for 14 days any asymptomatic person who may have been exposed to the

 virus. Id. at *9. The measures Elkton has been taking appear to have made some progress,

 although there continue to be positive cases. According to the BOP website and

 government counsel, as of August 20, 2020, there are currently two active prisoner cases

 and two active staff cases at FCI Elkton. See COVID-19, Bureau of Prisons,

 https://perma.cc/9Q7Z-PVE7.

        Wren argues that he should be granted compassionate release because his obesity,

 and possible prediabetes and possible hypertension, put him at great risk of becoming

 seriously ill if he were to contract the COVID-19 virus. (ECF No. 539, PageID.6532.) In

 its response brief, the government concedes that Wren’s severe obesity is an extraordinary

 and compelling circumstance, but argues that Wren should not be granted compassionate

 release because he is a danger to the community and because the § 3553(a) sentencing

 factors do not weigh in favor of his release.




                                                 4
Case 2:10-cr-20137-LJM-RSW ECF No. 549 filed 08/28/20            PageID.7001     Page 5 of 12



                                             II.

        “[O]nce a court has imposed a sentence, it does not have the authority to change or

 modify that sentence unless such authority is expressly granted by statute.” United States

 v. Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (quoting United States v. Curry, 606 F.3d

 323, 326 (6th Cir. 2010)). As amended by the First Step Act, and upon exhaustion of

 administrative remedies or the lapse of 30 days from the receipt by the warden of a request

 for compassionate release, 18 U.S.C. § 3852(c)(1)(A)(i) allows a court to reduce an

 inmate’s sentence if the court finds that (1) “extraordinary and compelling reasons” warrant

 a reduction, (2) the reduction would be “consistent with any applicable policy statements

 issued by the Sentencing Commission,” and (3) the applicable sentencing factors under §

 3553(a) warrant a reduction.

                                             A.

        The statutory exhaustion requirement is mandatory. See United States v. Alam, 960

 F.3d 831, 832 (6th Cir. 2020). Wren submitted a request to the warden for compassionate

 release on April 6, 2020. (ECF No. 539-2, PageID.6557.) The warden denied the request

 on May 7, 2020. (ECF No. 539, PageID.6533.) Wren appealed the denial on May 15, 2020

 but has not received a decision. (Id.) The government concedes that Wren has properly

 exhausted his administrative remedies. (ECF No. 541, PageID.6773.)

                                             B.

        Wren must also demonstrate “extraordinary and compelling reasons” to justify his

 early release.



                                              5
Case 2:10-cr-20137-LJM-RSW ECF No. 549 filed 08/28/20             PageID.7002     Page 6 of 12



        Congress has not further defined “extraordinary and compelling.” But the

 commentary to U.S.S.G. § 1B1.13, adopted before the enactment of the First Step Act,

 does. Application Note 1 identifies the following “extraordinary and compelling”

 circumstances: (A) terminal illness diagnoses or serious medical, physical, or mental

 impairments from which a defendant is unlikely to recover, and which “substantially

 diminish” the defendant’s capacity for self-care in prison; (B) aging-related health decline

 where a defendant is over 65 years old and has served at least ten years or 75% of his

 sentence; or (C) family related circumstances. U.S.S.G. § 1B1.13 cmt n.1(A)-(C). Then

 there is a catch-all in section (D), titled “Other Reasons.” That section provides that “[a]s

 determined by the Director of the Bureau of Prisons, there exists in the defendant’s case an

 extraordinary and compelling reason other than, or in combination with, the reasons

 described in subdivisions (A) through (C).” U.S.S.G. § 1B1.13 cmt n.1(D).

        District courts across the country have grappled with whether they can find

 extraordinary and compelling reasons for compassionate release under subdivision (D)

 given the prefatory language that suggests the issue is to be determined by the “Director of

 the Bureau of Prisons.” But as another court in this Circuit has explained, the dependence

 on the BOP to determine the existence of an extraordinary and compelling reason, like the

 requirement for a motion by the BOP Director, “is a relic of the prior procedure that is

 inconsistent with the amendments implemented by the First Step Act.” United States v.

 Young, No. 00-cr-00002, 2020 WL 1047815, at *6 (M.D. Tenn. Mar. 4, 2020). And

 “[a]lthough it does not appear that any federal circuit court of appeals has addressed this

 issue, a majority of the district courts that have considered the issue have likewise held,

                                              6
Case 2:10-cr-20137-LJM-RSW ECF No. 549 filed 08/28/20           PageID.7003     Page 7 of 12



 based on the First Step Act, that they have the authority to reduce a prisoner’s sentence

 upon the court’s independent finding of extraordinary or compelling reasons.” Id.

       Courts have found that the novel coronavirus combined with other factors can

 satisfy the catch-all provision. See, e.g., Loyd v. United States, No. 15-20394-1, 2020 WL

 2572275, at *2 (E.D. Mich. May 21, 2020) United States v. Pomante, No. 19-20316, 2020

 WL 2513095, at *6 (E.D. Mich. May 15, 2020); United States v. Oliver, No. 17-20489,

 2020 WL 2768852, at *6 (E.D. Mich. May 28, 2020); United States v. Amarrah, No. 17-

 20464, 2020 WL 2220008, at *6 (E.D. Mich. May 7, 2020). As another court in this district

 explained, “[t]he common features of the recent cases where inmates have been granted

 judicial relief on motions for compassionate release due to the pandemic are . . . properly

 exhausted claims that unreasonably were refused despite the existence of severe, chronic,

 or terminal conditions that could warrant release even in the absence of a pandemic” or

 “where the defendants had severe medical conditions which placed them at high risk of

 coronavirus infection, were housed at a facility with confirmed cases, and had served a

 large majority of their sentences.” United States v. Nazzal, No. 10-20392, 2020 WL

 3077948, at *3 (E.D. Mich. June 10, 2020).

        Speculative concern about catching COVID is not enough. See United States v.

 Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of COVID-19 in society

 and the possibility that it may spread to a particular prison alone cannot independently

 justify compassionate release.”); United States v. Peaks, No. 16-20460, 2020 WL 2214231,

 at *2 (E.D. Mich. May 7, 2020) (“[A] generalized risk of contracting COVID-19 and

 potentially developing the more severe symptoms is not akin to the type of ‘extraordinary

                                              7
Case 2:10-cr-20137-LJM-RSW ECF No. 549 filed 08/28/20           PageID.7004     Page 8 of 12



 and compelling reasons’ justifying compassionate release identified by the Sentencing

 Commission”); United States v. Smoot, No. 19-00020, 2020 WL 1501810, at *3 (S.D. Ohio

 Mar. 30, 2020) (“The mere possibility of an outbreak at his facility does not equate to a

 compelling enough reason to justify [the defendant’s] release.”).

        Here, the government conceded both in its response brief and at the August 21

 hearing on the motion that Wren’s severe obesity qualifies as an extraordinary and

 compelling reason. (ECF No. 541, PageID.6776.) The government notes that the CDC has

 explicitly identified obesity as a risk factor for COVID-19. (Id.) The government’s

 concession comports with other cases in this district in which courts found that obesity,

 combined with other conditions known to exacerbate the risk of substantial injury or death

 from COVID-19, was sufficient to meet the “extraordinary and compelling” requirement.

 See, e.g., United States v. White, No. 13-20653-1, 2020 WL 2557077 (E.D. Mich. May 20,

 2020) (granting compassionate release to obese defendant with hypertension who had

 served more than 80 percent of his sentence); United States v. Readus, No. 16-20827-1,

 2020 WL 2572280 (E.D. Mich. May 21, 2020) (granting compassionate release to

 defendant with severe obesity, obstructive sleep apnea, hypertension, and prediabetes). The

 Court thus finds that Wren has met the requirement of establishing an extraordinary and

 compelling reason justifying his release.

                                             C.

        Even though Wren has cleared the hurdle of extraordinary and compelling

 circumstances, the sentencing commission policy set forth in § 1B1.13(2) only permits



                                             8
Case 2:10-cr-20137-LJM-RSW ECF No. 549 filed 08/28/20            PageID.7005     Page 9 of 12



 release if a defendant is “not a danger to the safety of any other person or to the

 community.”

        When the Court decided to release Wren on bond pending trial in 2010, it

 determined that conditions could be imposed such that Wren would not pose a danger to

 the community. (See ECF No. 11.) And for a significant period of time, Wren apparently

 complied with the conditions of his release and cooperated with pretrial services. (ECF No.

 271, PageID.2935.) Although Wren’s bond was ultimately revoked prior to sentencing, this

 was due to his uncooperative behavior and uncertain mental state rather than a finding that

 he was dangerous. (See ECF No. 245; ECF No. 271, PageID.2940.)

        The government argues that, despite these prior determinations, Wren now poses a

 danger because of his drug-dealing conviction, his prior criminal history, and his behavior

 while incarcerated. (ECF No. 541, PageID.6778.)

        Factoring in Wren’s 111 months of incarceration, the Court does not believe that

 Wren’s level of dangerousness precludes his release. Wren has never been convicted of a

 crime of violence. (See ECF No. 546, PageID.6917.) Although one of Wren’s convictions

 is for a firearm charge, it was based on being a felon in possession of a firearm. And while

 “drug trafficking is a serious offense that, in itself, poses a danger to the community,”

 United States v. Stone, 608 F.3d 939, 947 n.6 (6th Cir. 2010), this must be balanced against

 the significant time Wren has already served, his concrete plans for reentry into society

 (see ECF No. 539, PageID.6551), and the danger posed to him by remaining incarcerated.

        And the government’s other arguments do not alter the Court’s conclusion. The

 government references an incident involving a loaded assault rifle, but all charges

                                              9
Case 2:10-cr-20137-LJM-RSW ECF No. 549 filed 08/28/20             PageID.7006      Page 10 of 12



  stemming from that incident were apparently dismissed. (ECF No. 546, PageID.6917.) The

  other prior convictions referenced by the government all relate to false identification. (ECF

  No. 541, PageID.6778; ECF No. 545-3, PageID.6899.) They are concerning, but do not

  show that Wren is currently dangerous.

         The government only briefly mentions Wren’s disciplinary record in prison and

  argues that “if Wren cannot behave appropriately while incarcerated, the likelihood that he

  will re-offend is high.” (ECF No. 541, PageID.6779.) But a review of Wren’s disciplinary

  record by the Court’s probation department showed that all of his infractions were minor

  (including disposing items in a search, not standing for count, and improper use of the

  mail). (See ECF No. 548-1.) And Wren has had a clean record for the past four years. (ECF

  No. 546, PageID.6917.) So Wren’s prison disciplinary record does not suggest he is a

  danger to the community.

                                               D.

         The Court must also consider the § 3553(a) sentencing factors before deciding to

  grant a motion for compassionate release. The factors to consider include the defendant’s

  history and characteristics; the nature, circumstances, and seriousness of the offense; and

  the need for the sentence to promote respect for the law, protect the public, and provide

  adequate punishment and deterrence. In Wren’s case, the factors weigh in favor of his

  request for compassionate release.

         Although Wren was convicted of a serious drug-trafficking charge, he has now

  served approximately 111 months of his sentence. Almost ten years is not an insignificant

  amount of time served and reflects the seriousness of Wren’s crime. The Court finds that

                                               10
Case 2:10-cr-20137-LJM-RSW ECF No. 549 filed 08/28/20           PageID.7007     Page 11 of 12



  the risks to Wren’s health outweigh any additional benefits he would receive from serving

  out the remaining 30 percent of his sentence.

        Wren appears to have strong family support and states that he will live with family

  in Michigan if released. (ECF No. 539, PageID.6551.) Wren appears to have the abilities

  and talents needed to secure gainful employment. Wren represents that he has a job waiting

  for him if he is released and provided the Court a letter from Right House Management

  offering him a job as a maintenance manager. (ECF No. 539-2, PageID.6568.) He also

  plans to return to his previously successful career in the music business. (ECF No. 539,

  PageID.6551.) Wren will also be on supervised release for a number of years, with an

  appropriate period of time on home confinement while he reacclimates.

        In light of the amount of time Wren has served, his lack of a history of physical

  violence, and his potential to reenter the community as a productive member of society,

  the Court finds the § 3553(a) factors do not preclude Wren’s release.

                                             III.

        Wren has demonstrated extraordinary and compelling reasons to justify his early

  release. And the Court finds that Wren does not present a danger to the community, nor do

  the § 3553(a) factors preclude his release. Thus, Wren’s motion for compassionate release

  (ECF No. 539) is GRANTED. His sentence will be reduced to time served and he is to be

  released from BOP custody immediately.

        IT IS FURTHER ORDERED that, upon his release from custody, Wren is to

  quarantine at home for 14 days. And upon release Wren will begin his four-year term of

  supervised release, as outlined by the November 21, 2011, Judgment and July 16, 2019,

                                              11
Case 2:10-cr-20137-LJM-RSW ECF No. 549 filed 08/28/20            PageID.7008      Page 12 of 12



  Amended Judgment (ECF No. 323, 519). For the first nine months, Wren shall participate

  in the Location Monitoring Program, utilizing technology as directed by the probation

  officer, and abide by all requirements of the program. The defendant is restricted to his

  residence at all times, except for employment; education; religious services; substance

  abuse or mental health treatment; attorney visits; court appearances; court-ordered

  obligations; or other activities as preapproved by the probation officer (Home Detention).

  The Court waives the fees of the program.

        If Wren is in full compliance with the conditions of supervised release, the probation

  officer, after 180 days, may discontinue this condition of home confinement.

        SO ORDERED.

        Dated: August 28, 2020


                                           s/Laurie J. Michelson
                                           LAURIE J. MICHELSON
                                           UNITED STATES DISTRICT JUDGE




                                              12
